internal_revenue_service number release date -------------- ------ ------------------------------------------ --------------------------- ---------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ -------- telephone number --------------------- refer reply to cc fip plr-101179-07 date date legend legend taxpayer -------------------------------------------------------------------- parent ------------------------------------------ -------------------------- ----------------------- ------------------- --- -------- ------------------ ------------------------------------------------------ investors state insurance_company x y z date a date b date c dear ------------- information provided on date requesting a ruling that the vehicle service contracts vscs issued by taxpayer are insurance contracts for federal_income_tax this responds to your letter dated date and subsequent -------------------------- -------------------------- ---------------------- ---------- plr-101179-07 purposes and taxpayer qualifies as an insurance_company under sec_831 of the internal_revenue_code code facts taxpayer is a corporation organized under the laws of state taxpayer is not regulated as an insurance_company under the laws of state taxpayer presently files its federal_income_tax return on a calendar_year basis and uses the accrual_method of accounting on date a investors purchased taxpayer along with several affiliated companies and reorganized them so that they are now controlled by parent thus starting with the short accounting_period beginning date b and ending date c taxpayer will join in the filing of a consolidated_return with parent for its short taxable_year taxpayer intends to file a form 1120-pc taxpayer represents that its sole business activity is the issuance and administration of vscs for pre-owned vehicles unrelated automobile dealers sell taxpayer’s vscs to their customers at a negotiated price when they sell a vehicle that qualifies for such coverage the dealer collects the total_contract_price from the purchaser contract holder remits a fixed amount to taxpayer and retains the balance as a commission taxpayer presently markets and distributes its vscs in this way with approximately x automotive dealerships located in y states in the short taxable_year taxpayer issued z vscs the vscs indemnify the contract holder against economic loss for certain expenses to repair a vehicle that has had a mechanical breakdown provided the expenses are not covered by either the manufacturer or a dealer’s warranty in addition the vscs may offer limited coverage for a portion of the costs of roadside assistance that are necessitated by a mechanical breakdown the vscs do not cover a contract holder’s expenses for preventative or routine maintenance and they limit the amount payable per repair to the cash_value of the vehicle at the time of the repair taxpayer does not perform any automobile repair services instead taxpayer pays the contract holder for any necessary repairs based upon the coverage terms of the vsc after the repairs have been made and the claim has been closed taxpayer is the obligor on all of the vscs it issues in states that require that companies that sell vscs to obtain insurance from a licensed insurance_company taxpayer has entered into a contractual liability protection policy with insurance_company to insure its performance under the vscs under the policy taxpayer’s obligations are indemnified by the licensed insurance_company but taxpayer remains liable to the contract holder law and analysis sec_831 provides that taxes as computed in sec_11 will be imposed sec_1_831-3 of the income_tax regulations provides that for purposes of plr-101179-07 on the taxable_income as defined by sec_832 of each insurance_company other than a life_insurance_company sec_831 defines the term_insurance company for purposes of the section as having the same meaning as that term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_831 and sec_832 the term_insurance companies means only those companies that qualify as insurance_companies under the definition of former sec_1_801-1 now sec_1_801-3 sec_1_801-3 provides that although the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the internal_revenue_code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes to qualify as an insurance_company a taxpayer must use its capital and efforts primarily in earning income from the issuance of contracts of insurance 344_fsupp_870 d s c aff’d per curiam 481_f2d_609 4th cir cert_denied 414_us_1143 to determine whether a taxpayer qualifies as an insurance_company all relevant facts will be considered including but not limited to the size and activities of its staff whether it engages in other trades_or_businesses and its sources of income see generally 285_us_182 indus life ins co pincite 300_fsupp_387 n d tex rev’d on other grounds 293_f2d_72 8th cir 56_tc_497 aff’d per curiam 469_f2d_697 9th cir nat’l capital ins co of the dist of columbia v commn’r 28_bta_1079 insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see epmeier v united_states f 2d neither the code nor the regulations thereunder define the terms insurance or risk shifting occurs if a person facing the possibility of an economic loss risk_distribution incorporates the statistical phenomenon known as the law of plr-101179-07 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 the risk must contemplate the fortuitous occurrence of a stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk le gierse u s pincite revrul_89_96 1989_2_cb_114 transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 when parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2001_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer can smooth out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite the commonly accepted sense of insurance derives from all the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 insurance_contract for federal_income_tax purposes 102_f2d_89 5th cir sec_1_213-1 a contract providing benefits in_kind rather than in cash may constitute an based on the information submitted we conclude that taxpayer’s vscs are insurance contracts for federal_income_tax purposes the vscs are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contract holder for plr-101179-07 certain economic losses which are not covered by the manufacturer or a dealer’s warranty that result from the vehicle’s mechanical breakdown thus during the contract period the contract holder has limited its loss for covered risks to the payment of the contract purchase_price in this way each contract holder has shifted its risk of economic loss to the taxpayer by issuing vscs to a large number of contract holders taxpayer has assumed numerous independent and homogeneous risks in this way taxpayer has distributed the risk of loss under the vscs so as to make the average loss more predictable more than half of taxpayer’s business is issuing vscs that are insurance contracts for federal_income_tax purposes therefore taxpayer will qualify as an insurance_company for purposes of sec_831 based upon taxpayer’s represents concerning its business activities we find that conclusions taxpayer’s vscs as described above are insurance contracts for federal tax purposes taxpayer will be taxable as an insurance_company under sec_831 as long as more than half of its business consists of issuing the vscs except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect or item discussed or referenced in this letter the rulings contained in this letter are based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-101179-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the first listed representative sincerely s donald j drees jr senior technician reviewer branch office of assistant chief_counsel financial institutions products
